DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities: In line 1, please delete [about] and insert – amount --.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith (US2013/0104480).
For claim 1, Smith discloses a method of constructing a wall panel (fig. 3) comprising the steps of: providing a rigid framing (fig. 1, 2); elevating the rigid framing above a non-stick surface (fig. 1, 48) such that a predetermined amount of space is formed between the rigid framing and the non-stick surface [0027]; applying a single layer of foam insulation, the single layer of foam insulation: fills the predetermined amount of space between the rigid framing and the non-stick surface; fills an interior section rigid framing; encapsulates an exterior flange of the rigid framing [0028][0033]; leaving a utility cavity between an interior face of the single layer of foam insulation and an interior surface of the rigid framing (fig. 3, 46); and allowing the single layer of foam insulation to dry wherein a solid monolithic piece is formed comprising the single layer of foam insulation fused to the rigid framing.
For claim 2, Smith discloses the step of removing the wall panel from the non-stick surface [0037].


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Smith (US2013/0104480) in view of Kreizinger (US2019/0242127).
For claim 3, Smith does not disclose the steps of adhering, using mechanical attachment, an insulation reinforcement mesh to the rigid framing; and encapsulating the insulation reinforcement mesh with the single layer of foam insulation wherein the solid monolithic piece includes the insulation reinforcement mesh.
Kreizinger discloses a method of constructing a wall panel (fig. 32) comprising providing a rigid framing (3), adhering, using mechanical attachment [0227], an insulation reinforcement mesh (fig. 32, 45) to the rigid framing; and encapsulating the insulation reinforcement mesh with a single layer of foam insulation wherein the solid monolithic piece includes the insulation reinforcement mesh (fig. 32, 7).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to adhere, using mechanical attachment, an insulation reinforcement mesh to the rigid framing of Smith; and encapsulating the insulation reinforcement mesh with the single layer of foam insulation wherein the solid monolithic piece includes the insulation reinforcement mesh as made obvious by Kreizinger to increase the strength of the wall panel. 

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Smith (US2013/0104480).
For claim 4, it would be obvious to one having ordinary skill in the art to modify the predetermined amount of space between the rigid framing and the non-stick surface to achieve a desired level of insulation since Smith discloses choosing a specific space between the rigid framing and the non-stick surface ([0027], 2 inches) and one of ordinary skill can change the amount of space for insulation optimization and for different applications.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US2013/0104480) in view of Shubow et al. (US2002/0139075).
For claims 5-8, Smith does not disclose undulating an exterior face of the single layer of foam insulation, corrugating the non-stick surface, texturing the non-stick surface or radiusing the non-stick surface.
Shubow et al. discloses a method of constructing a wall panel whereby the surfaces of the wall panel are undulated using forms used to make the wall panel [0027][0028]. The surfaces of the forms are textured to impact texture to the wall panel [0028] and it would be obvious to one having ordinary skill in the art at the effective filing date of the application to undulate an exterior face of the single layer of foam insulation of Smith, corrugate the non-stick surface, texture the non-stick surface or radius the non-stick surface as made obvious by Shubow et al. since imparting different textures to surfaces of wall panels formed by a form using the form is well known in the art to get predictable and expected results like increased aesthetics of the wall panel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633